11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

The State of Texas,                          * From the County Court
                                               at Law of Midland County,
                                               Trial Court No. 142727.

Vs. No. 11-14-00064-CR                       * July 16, 2015

Lisa Ann Petersen,                           * Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s order granting Lisa Ann Petersen’s motion to
suppress evidence, and we remand this cause to the trial court for further
proceedings.